Exhibit 10.1

 

AMENDMENT NO. 1

 

To

 

AUTOMATIC ANNUITY REINSURANCE AGREEMENT

 

WHEREAS, ALLSTATE LIFE INSURANCE COMPANY OF NEW YORK (“CEDANT”) and ALLSTATE
LIFE INSURANCE COMPANY (“REINSURER”) entered into that certain Automatic
Reinsurance Agreement effective January 2, 2004 (“Agreement”), whereby the
REINSURER reinsures all obligations under guaranteed minimum accumulation
benefit riders on variable annuity contracts issued directly by the CEDANT.

 

WHEREAS, the CEDANT now wishes to cede all obligations under guaranteed minimum
withdrawal benefit riders and all guaranteed minimum death benefit liabilities
on certain variable annuity contracts issued directly or reinsured by the CEDANT
and the REINSURER wishes to reinsure such obligations and liabilities under the
terms of the Agreement.

 

NOW, THEREFORE, in consideration of the above stated premises and the promises
and the mutual agreements set forth herein, the parties hereto agree as follows:

 

1.               This Amendment No. 1 shall be effective as of January 1, 2005.

 

2.               Section 3 of Article I (“Definitions”) is hereby deleted in its
entirety and is replaced with the following:

 

“Rider” or “Riders” shall mean; (i) the guaranteed minimum accumulation benefit
riders; (ii) the guaranteed minimum withdrawal benefit riders; and (iii) the
guaranteed minimum death benefits (whether provided by rider or base contract
form); described in Exhibit A of this Agreement.

 

3.               The provisions of Article V of the Agreement (“Premiums”) are
hereby deleted in their entirety and are replaced with the following:

 

CEDANT shall pay REINSURER premiums for the coinsurance coverage provided in
this Agreement as set forth below.

 

With respect to guaranteed minimum accumulation benefit riders and guaranteed
minimum withdrawal benefit riders reinsured hereunder, the premium will equal
the “Rider Fee Percentage” multiplied by the “Benefit Base” as those terms are
defined in such Riders.

 

--------------------------------------------------------------------------------


 

With respect to guaranteed minimum death benefits reinsured hereunder, the
premium will equal the highest applicable “Death Benefit Rider Fee Percentage”
described in Exhibit B of this Agreement multiplied by the average of the
contract’s total variable separate account beginning and ending values for the
applicable period.  The Death Benefit Rider Fee Percentages set forth in
Exhibit B may be changed from time to time by CEDANT with no less than 30 days
prior written notice to REINSURER, subject to REINSURER’s right to terminate
this Agreement for all new business for which the new Death Benefit Rider Fee
Percentages apply, as provided below.

 

CEDANT shall pay REINSURER an initial premium for all guaranteed minimum death
benefit coverage in force as of January 1, 2005.  This premium will equal the
CEDANT’S statutory reserve as of December 31, 2004, for the inforce guaranteed
minimum death benefits being reinsured.  The initial premium will be due
February 28, 2005.

 

With respect to guaranteed minimum accumulation benefit riders or guaranteed
minimum withdrawal benefit riders, CEDANT will provide REINSURER with no less
than 30 days prior written notice of any changes to the definitions of “Rider
Fee Percentage” or “Benefit Base” for new business from the definitions that
apply to then-existing business with no less than 30 days prior written notice. 
With respect to guaranteed minimum death benefits, CEDANT will provide REINSURER
with no less than 30 days prior written notice of any changes to the
definition(s) of “variable separate account values” for new business from the
definitions that apply to then-existing business.

 

REINSURER shall have the right to terminate reinsurance under this Agreement for
all new business, but only with respect to riders or contracts issued with the
changed definition(s) for Rider Fee Percentage, Benefit Base, Death Benefit
Rider Fee Percentage, and/or “variable separate account value”.  Such right must
be exercised within 90 days after receipt of written notice from CEDANT
informing the REINSURER of the change or changes.

 

4.               The provisions of Exhibit A are hereby deleted in their
entirety and replaced with the following:

 

COVERED OBLIGATIONS

 

This Agreement covers all obligations under Guaranteed Minimum Accumulation
Benefit riders on variable annuity contracts issued directly by CEDANT after the
Effective Date.

 

This Agreement also covers all obligations under guaranteed minimum withdrawal
benefit riders on variable annuity contracts issued directly by CEDANT on or
after January 1, 2005.

 

--------------------------------------------------------------------------------


 

This Agreement also covers all guaranteed minimum death benefits on variable
annuity contracts and riders (i) issued directly by CEDANT on or after
January 1, 2005 , except any contracts issued on form number NYLU446,
(ii) issued directly by CEDANT and in force as of December 31, 2004, on any of
the contract or rider form numbers listed on Exhibit A-1 attached hereto and
made a part hereof, or (ii) reinsured by CEDANT, except for any reinsurance
agreements reinsuring any part of or all the obligations under the Riders that
become effective after January 1, 2005, that the REINSURER specifically excludes
from this Agreement by written notice to the CEDANT.

 

•                  Guaranteed minimum death benefits covered by this Agreement
includes benefits provided under separate and explicit guaranteed minimum death
benefit riders as well as any guaranteed minimum death benefits provided under
provisions contained in the base contract form.

 

•                  CEDANT shall give REINSURER no less than 30 days prior
written notice of any new reinsurance treaties it desires to have covered by
this Agreement.  REINSURER shall have right to exclude any new reinsurance
treaty from this Agreement within 90 days after receipt of such written notice
from CEDANT.

 

Except as provided above, no other obligations under such variable annuity
contracts are covered by this Agreement.

 

5.               The attached Exhibit A-1 is hereby added to and made a part of
the Agreement.

 

6.               The attached Exhibit B is hereby added to and made a part of
the Agreement.

 

7.               Except as herein amended, all other terms and conditions of the
Agreement shall remain in full force and effect.  Capitalized terms not
otherwise defined in this Amendment No. 1 shall have the same meaning as set
forth in the Agreement.

 

--------------------------------------------------------------------------------


 

IN WITNESS HEREOF, the parties have caused this Amendment No. 1 to Automatic
Annuity Reinsurance Agreement to be duly executed by their respective officers
on the dates shown below.

 

 

ALLSTATE LIFE INSURANCE COMPANY OF NEW YORK

 

(CEDANT)

 

 

 

By:

/s/ Samuel H. Pilch

 

 

 

 

Name:

 Samuel H. Pilch

 

 

 

 

Title:

 Group Vice President and Controller

 

 

 

 

Dated:  January 11, 2005

 

 

 

 

 

ALLSTATE LIFE INSURANCE COMPANY

 

(REINSURER)

 

 

 

By:

/s/ James P. Zils

 

 

 

 

Name:

James P. Zils

 

 

 

 


TITLE:


 TREASURER


 


 


 


 

Dated:  January 11, 2005

 

 

--------------------------------------------------------------------------------


 


EXHIBIT A-1


 

GUARANTEED MINIMUM DEATH BENEFIT
IN-FORCE CONTRACT AND RIDER FORMS COVERED

 


PA126NY

PA128NY

PA130NY

PA140NY

PA153NY

 

--------------------------------------------------------------------------------


 


EXHIBIT B

 


DEATH BENEFIT RIDER PERCENTAGE FEE

 

The Death Benefit Rider Percentage Fees for guaranteed minimum death benefits
are as follows:

 

1.     Maximum Annual Value (MAV): 0.20%

 

2.     Return of premium (ROP): 0.10%

 

3.     Ratchet: 0.15%

 

4.     Reset: 0.15%

 

Variable annuity contracts covered by this Agreement may provide two or more of
the above death benefits to the contract owner through provisions contained in
the base contract or contract rider.  In such cases, the highest of the
applicable Death Benefit Rider Percentage fees will be used to calculate the
reinsurance premium for the contract.

 

--------------------------------------------------------------------------------